Exhibit 10.1

PLACEMENT AGENT AGREEMENT

 

 

Dated January 25, 2006

Newbridge Securities Corporation

1451 West Cypress Creek Road, Suite 204

Fort Lauderdale, FL 33309

 

Gentlemen:

 

1.

Offering.

A.           Handheld Entertainment Inc. Corporation, a California corporation
(the “Company”), hereby engages Newbridge Securities Corporation (“Newbridge”)
as “Placement Agent” to act as its non-exclusive placement agent in connection
with the issuance and sale of securities as described in the Hand Held Private
Placement Memorandum dated January 24, 2006 (the “Offering”) of up to 100 Units,
at $50,000 per Unit, payable upon subscription (“Maximum Offering”)/$ 5,000,000
each Unit consisting of 25,000 shares of the Company's common stock par value
$0.000/1 per share. The Placement Agent is hereby authorized to engage, at its
option, the services of other broker-dealers who are members of the National
Association of Securities Dealers, Inc. (“NASD”) to assist it in soliciting
subscribers and to remit to such broker-dealers the commissions payable to the
Placement Agent hereunder as it shall determine.

The Offering is subject to (i) the terms and conditions set forth in the
Company’s Confidential Private Offering Memorandum dated January 24, 2006 (such
memorandum with all amendments and exhibits thereto (the “Memorandum”)). The
Offering is also subject to a subscription agreement and questionnaire, both of
which are attached as Exhibits to the Memorandum (collectively, the
“Subscription Agreements”) (The Subscription Agreement and the Memorandum are
collectively referred to as the “Offering Documents”). The Company shall issue
and sell to Placement Agent or its designee(s), for nominal consideration,
three-year Warrants equal to 5% of the shares sold by Newbridge in the Offering
at an exercise price of $2.00 per share, and an additional amount of warrants
equal to 5% of the shares sold by Newbridge in the Offering at an exercise price
of$4.00 per share (the “Placement Agent Warrants”).

The Common Stock of the Company, the Placement Agent Warrants, and the Common
Stock included in the Placement Agent Warrants (“Placement Agent Shares”) are
hereinafter sometimes collectively referred to as the “Securities.”

The Common Stock will be offered to investors (“Purchasers”) without
registration under the Securities Act of 1933, as amended (the “Securities
Act”). Purchasers of the Common Stock will be granted certain registration
rights with respect to the Common Stock as more fully set forth in the
Registration Right Agreements attached to the Memorandum. The

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

Placement Agent will be granted similar registration rights with respect to the
Placement Agent Warrants on terms no less favorable than those offered to any
Purchaser.

B.           The Common Stock will be offered by the Placement Agent on a “best
efforts” basis. The Company will issue the certificates representing the Common
Stock at one or more closings (the “Closing”) after subscriptions have been
received and accepted by the Company and when funds from investors have cleared
the banking system in the normal course of business.

C.           The Offering shall terminate on the earliest of (i) February 10,
2006 or (ii) unless the Company extends the Offering at its sole discretion
without notice to the investors (the “Offering Period”). With respect to any
subscriptions that are received by the Placement Agent or accepted by the
Company subsequent to the Offering Period, all funds received by investors will
be returned thereto, without interest thereon or deduction therefrom. The
Company and Placement Agent reserve the right to reject any and all subscription
agreements in excess of the Minimum Offering.

2.

Information.

A.           The Common Stock shall have the terms set forth in and shall be
offered by the Company by means of the Offering Documents. Payment for the
Common Stock shall be made by check, money order or wire transfer as more fully
described in the Subscription Agreement. The minimum purchase by any Purchaser
shall be $50,000 per Units sold in the Offering, unless subscriptions for lesser
amounts are accepted at the discretion of the Company and the Placement Agent.
The Placement Agent and the Company agree that the Common Stock will be offered
solely to “accredited investors” within the meaning of Rule 501 of Regulation D
(“Accredited Investors”) promulgated by the Securities and Exchange Commission
(the “Commission”) under the Securities Act and Rule 506 of Regulation D under
the Securities Act.

B.           All funds received from subscriptions arranged will be promptly
transmitted to the escrow account maintained at Bank of America and designated
as “for the benefit of Olshan Grundman From Rosenzweg & Wolosky LLP.” In the
event that a Closing occurs, the funds received in respect of the Unit closed on
will be forwarded to the Company, against delivery of the appropriate amount of
the Common Stock, net of (i) the placement agent commission equal to cash in an
amount equal to six percent (6%) of the gross proceeds of the Units sold by
Newbridge in the Offering, and (ii) the Placement Agent Warrants.

C.           The Company and Placement Agent reserve the right to reject any
subscriber, in whole or in part, in their sole reasonable discretion. Funds
received by the Company from any subscriber whose subscription is rejected will
be returned to such subscriber, without deduction therefrom or interest thereon,
but no sooner than such funds have cleared the banking system in the normal
course of business.

3.

Representations, Warranties and Covenants of Placement Agent.

The Placement Agent represents, warrants and covenants as follows:

 

2

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

(i)           It has the necessary power to enter into this Agreement and to
consummate the transactions contemplated hereby.

(ii)          The execution and delivery by the Placement Agent of this
Agreement and the consummation of the transactions contemplated herein will not
result in any violation of, or be in conflict with, or constitute a default
under, any agreement or instrument to which a Placement Agent is a party or by
which a Placement Agent or its properties are bound, or any judgment, decree,
order or, to a Placement Agent’s knowledge, any statute, rule or regulation
applicable to a Placement Agent. This Agreement constitutes the legal, valid and
binding obligation of the Placement Agent, enforceable against the Placement
Agent in accordance with its terms, except to the extent that (a) the
enforceability hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws from time to time in effect and affecting the rights
of creditors generally, (b) the enforceability hereof is subject to general
principles of equity, or (c) the indemnification provisions hereof may be held
to be violative of public policy.

(iii)        The Placement Agent will deliver to each Purchaser, prior to any
submission by such person of a written offer relating to the purchase of the
Common Stock, a copy of the Offering Documents, as they may have been most
recently amended or supplemented by the Company.

(iv)         Upon receipt of an executed Subscription Agreement, the Placement
Agent will promptly forward copies of the subscription documents to the Company.

(v)          The Placement Agent will not deliver the Offering Documents to any
person they do not reasonably believe to be an Accredited Investor or to any
person in a state where it does not reasonably believe that the Offering is
exempt from the applicable state “Blue Sky” laws.

(vi)         The Placement Agent will not intentionally take any action which it
reasonably believes would cause the Offering to violate the provisions of the
Securities Act, the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or the respective rules and regulations promulgated thereunder (the “Rules
and Regulations”).

(vii)       The Placement Agent shall have no obligation to insure that (a) any
check, note, draft or other means of payment for the Units will be honored, paid
or enforceable against the subscriber in accordance with its terms; or (b)
subject to the performance of the Placement Agent’s obligations and the accuracy
of the Placement Agent’s representations and warranties hereunder, (i) the
Offering is exempt from the registration requirements of the Securities Act or
any applicable state “Blue Sky” law; or (ii) any prospective Purchaser is an
Accredited Investor; provided that Placement Agent will not deliver the Offering
Documents to any person they do not reasonably believe to be an Accredited
Investor.

(viii)      The Placement Agent is a member in good standing of the NASD and is
a broker-dealer registered as such under the Exchange Act and under the
securities laws of the states in which the Securities will be offered or sold by
the Placement Agent, unless an exemption for such state registration is
available to the Placement Agent. The Placement Agent

 

3

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

is in compliance with all material rules and regulations applicable to the
Placement Agent generally and to the Placement Agent’s participation in the
Offering.

4.

Representations and Warranties of the Company.

The Company represents and warrants as follows:

(i)           The execution, delivery and performance of each of this Agreement,
the Subscription Agreements and the Registration Rights Agreement (as defined
below) has been duly and validly authorized by the Company and is, or with
respect to the Subscription Agreements, will be, a valid and binding obligation
of the Company, enforceable in accordance with its respective terms, except to
the extent that (a) the enforceability hereof or thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws from time to
time in effect and affecting the rights of creditors generally, (b) the
enforceability hereof or thereof is subject to general principles of equity; or
(c) the indemnification provisions hereof or thereof may be held to be violative
of public policy.

(ii)          The issuance, sale and delivery by the Company of the Securities
have been or will be prior to the Closing duly authorized by all requisite
corporate action of the Company. The Placement Agent Shares will, prior to the
Closing, be duly reserved for issuance upon exercise of the Placement Agent
Warrants.

(iii)        All issued and outstanding securities of the Company have been duly
authorized and validly issued, fully paid and non-assessable and were issued in
compliance with all applicable federal and state securities laws; the holders
thereof have no rights of rescission or preemptive rights with respect thereto
and are not subject to personal liability solely by reason of being security
holders; and none of such securities was issued in violation of the preemptive
rights of any holders of any security of the Company.

(iv)         The Common Stock and Placement Agent Shares, when issued in
accordance with the terms of the Subscription Agreement and the Placement Agent
Warrants, as the case may be, will be validly issued, fully-paid and
non-assessable. The holders of the Securities will not be subject to personal
liability under the Company’s Certificate of Incorporation or Bylaws or, any
state law, solely by reason of being such holders; the Securities are not and
will not be subject to the preemptive rights of any holder of any security of
the Company.

(v)          The Company has good and marketable title to, or valid and
enforceable leasehold estates in, all items of real and personal property
necessary to conduct its business (including, without limitation, any real or
personal property stated in the Offering Documents to be owned or leased by the
Company), free and clear of all liens, encumbrances, claims, security interests
and defects of any nature whatsoever, other than those set forth in the Offering
Documents and liens for taxes not yet due and payable. All of the leases and
subleases under which the Company is the lessor or sublessor of properties or
assets or under which the Company holds properties or assets as lessee or
sublessee are in full force and effect, and the Company is not in default with
respect to any of the terms or provisions of any of such leases or subleases,
and no claim has been asserted by anyone adverse to rights of the Company as
lessor, sublessor,

 

4

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

lessee or sublessee under any of the leases or subleases mentioned above, or
affecting or questioning the right of the Company to continued possession of the
leased or subleased premises or assets under any such lease or sublease.

(vi)         Except as set forth in the Offering Documents, there is no
litigation or governmental proceeding pending or, to the best of the Company’s
knowledge, threatened against, or involving the Company or its properties or
business. The Company is not a party to any order, writ, injunction, judgment or
decree of any court.

(vii)       The Company has been duly organized and is validly existing as a
corporation in good standing under the State of California. The Company does not
own or control, directly or indirectly, an interest in any other corporation,
partnership, trust, joint venture or other business entity. The Company has no
subsidiaries. The Company has all requisite corporate power and authority, and
all material and necessary authorizations, approvals, orders, licenses,
certificates and permits of and from all governmental regulatory officials and
bodies (domestic and foreign) to conduct its businesses (and proposed business),
and the Company is doing business in compliance with all such authorizations,
approvals, orders, licenses, certificates and permits and all foreign, federal,
state and local laws, rules and regulations concerning the business in which it
is engaged, except where failure to so comply would not have a material adverse
effect on the Company (“MAE”). The Company has all corporate power and authority
to enter into this Agreement, the Subscription Agreements, the Registration
Rights Agreement, the Placement Agent Warrants, and Escrow Agreement and to
carry out the provisions and conditions hereof and thereof and to issue, sell
and deliver the Securities. No consents, authorizations, approvals, or orders
of, or registration, qualification, declaration or filing with, any federal,
state or local governmental authority on the part of the Company is required in
connection herewith and therewith or to issue, sell and deliver the Securities,
other than registration or qualification, or taking such action to secure
exemption from such registration or qualification of the Securities under
applicable state, federal or foreign securities laws, which actions have been
taken or will be taken prior to the Closing.

(viii)      The Company is not in breach of, or in default under, any term or
provision of any indenture, mortgage, deed of trust, lease, note, loan or credit
agreement or any other agreement or instrument evidencing an obligation for
borrowed money, or any other agreement or instrument to which it is a party or
by which it or any of its properties may be bound. The Company is not in
violation of any provision of its charter or Bylaws or in violation of any
franchise, license, permit, judgment, decree or order, or in violation of any
statute, rule or regulation, except for the violation of statutes, rules or
regulations would not have a MAE. Neither the execution and delivery of this
Agreement and the Subscription Agreements, nor the issuance and sale or delivery
of the Securities, nor the consummation of any of the transactions contemplated
herein or in the Subscription Agreements, nor the compliance by the Company with
the terms and provisions hereof or thereof, has conflicted with or will conflict
with, or has resulted in or will result in a breach of, any of the terms and
provisions of, or has constituted or will constitute a default under, or has
resulted in or will result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company pursuant to the terms of
any indenture, mortgage, deed of trust, note, loan or credit agreement or any
other agreement or instrument evidencing an obligation for borrowed money, or
any other agreement or instrument to which the Company may be bound or to which
any of the property or assets of

 

5

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

the Company is subject except where such default, lien, charge or encumbrance
would not have a MAE; nor will such action result in any violation of the
provisions of the charter or the Bylaws of the Company or, assuming the due
performance by the Placement Agent of its obligations hereunder, any statute,
order, rule or regulation applicable to the Company of any court or of any
foreign, federal, state or other regulatory authority or other government body
having jurisdiction over the Company.

(ix)         Neither the Company nor any of its officers, directors, employees
or stockholders has employed any broker or finder in connection with the
transactions contemplated by this Agreement other than Placement Agent and there
are no claims for services in the nature of a finder’s or origination fee with
respect to the sale of the Securities.

(x)          The Company owns or possesses, free and clear of all liens or
encumbrances and rights thereto or therein by third parties, the requisite
licenses or other rights to use all trademarks, service marks, copyrights,
service names, trade names, patents, patent applications and licenses necessary
to conduct its business (including, without limitation, any such license, patent
or rights described in the Offering Documents as being owned or possessed by the
Company and there is no claim or action by any person pertaining to, or
proceeding, pending or to the Company’s knowledge, threatened, which challenges
the rights of the Company with respect to any trademarks, service marks,
copyrights, service names, trade names, patents, patent applications and
licenses used in the conduct of the Company’s business (including, without
limitation, any such licenses or rights described in the Offering Documents as
being owned or possessed by the Company); of the Company’s current products,
services or processes do not infringe or will not infringe on the patents
currently held by any third party.

(xi)         The Company is not under any obligation to pay royalties or fees of
any kind whatsoever to any third party with respect to any trademarks, service
marks, copyrights, service names, trade names, patents, patent applications,
licenses or technology it has developed, uses, employs or intends to use or
employ.

(xii)       Subject to the performance by the Placement Agent of its obligations
hereunder, and the accuracy of the representations and warranties made by the
respective investors in the Subscription Agreements, the Offering Documents and
the offer and sale of the Securities comply, and will continue to comply,
through the Offering Period with the requirements of Rule 506 of Regulation D
promulgated by the Commission pursuant to the Securities Act and any other
applicable federal and state laws, rules, regulations and executive orders.
Neither the Offering Documents nor any amendment or supplement thereto, nor any
other documents prepared by the Company in connection with the Offering contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. All
statements of material facts in the Offering Documents are true and correct as
of the date of the Offering Documents and will be true and correct in all
material respects on the date of each Closing except with respect to the number
of shares of common stock outstanding, which may change between the date hereof
and the date of each Closing due to the conversion of outstanding securities as
described in the Offering Documents. If at any time prior to the completion of
the Offering or other termination of this Agreement any event shall occur as a
result of which it might, in the Company’s opinion, become necessary to amend

 

6

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

or supplement the Offering Documents so that they do not include any untrue
statement of any material fact or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances then
existing, not misleading, the Company will promptly notify Placement Agent and
will supply Placement Agent with amendments or supplements correcting such
statement or omission.

(xiii)      Neither the Company nor any of its officers, directors, employees or
agents, nor any other person acting on behalf of the Company has, directly or
indirectly, given or agreed to give any money, gift or similar benefit to any
customer, supplier, employee or agent of a customer or supplier, or official or
employee of any governmental agency or instrumentality of any government
(domestic or foreign) or any political party or candidate for office (domestic
or foreign) or other person who is or may be in a position to help or hinder the
business of the Company (or assist it in connection with any actual or proposed
transaction) which (A) might subject the Company to any damage or penalty in any
civil, criminal or governmental litigation or proceeding, or (B) if not given in
the past, might have had a MAE on the assets, business or operations of the
Company as reflected in any of the financial statements contained in the
Offering Documents or on Schedule 4(xvi), or (C) if not continued in the future,
might adversely affect the assets, business or operations of the Company.

(xiv)      Assuming (i) the accuracy of the information provided by the
respective investors in the Subscription Agreements and (ii) that Placement
Agent has complied in all material respects with its obligations under this
Agreement, the offer and sale of the Units pursuant to the terms of the Offering
Documents are exempt from the registration requirements of the Securities Act
and the rules and regulations promulgated thereunder.

(xv)        When the Common Stock and the Placement Agent Shares shall have been
duly delivered to the Purchasers and Placement Agent, respectively, and payment
shall have been made therefore, the Purchasers and Placement Agent,
respectively, shall have good and marketable title to the Common Stock and
Placement Agent Shares, as the case may be, free and clear of all liens,
encumbrances and claims whatsoever and the Company shall have paid all taxes, if
any, in respect of the original issuance thereof.

(xvi)      The Company understands that the foregoing representations and
warranties shall be deemed material and to have been relied upon by Placement
Agent. No representation or warranty by the Company in this Agreement, and no
written statement contained in any document, certificate or other writing
delivered by the Company to Placement Agent contains any untrue statement of
material fact or omits to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading.

(xvii)     Upon receipt of an executed Subscription Agreement, Company will
promptly forward copies of the subscription documents to Placement Agent.

(xviii)    The Company will not deliver the Offering Documents to any person it
does not reasonably believe to be an Accredited Investor.

 

7

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

(xix)      The Company will not take any action which it reasonably believes
would cause the Offering to violate the provisions of the Securities Act,
Exchange Act, or the Rules and Regulations.

(xx)        The Company shall use all reasonable best efforts to determine (a)
whether any prospective Purchaser is an Accredited Investor and (b) that any
information furnished by a prospective investor is true and accurate.

5.

Certain Covenants and Agreements of the Company.

The Company covenants and agrees at its expense and without any expense to
Placement Agent as follows:

A.           To advise Placement Agent of any adverse change in the Company’s
financial condition, prospects or business or of any development materially
affecting the Company or rendering untrue or misleading any material statement
in the Offering Documents occurring at any time prior to a Closing as soon as
reasonably practicable after the Company is either informed or becomes aware
thereof.

B.           To use its best efforts to cause the Securities to be qualified or
registered for sale, or to obtain exemptions from such qualification or
registration requirements, on terms consistent with those stated in the Offering
Documents, the Common Stock and the Placement Agent Warrants under the
securities laws of such jurisdictions as Placement Agent shall reasonably
request, provided that such states and jurisdictions do not require the Company
to qualify as a foreign corporation. Qualification, registration and exemption
charges and fees shall be at the sole cost and expense of the Company. Company’s
counsel shall perform the required “Blue Sky” services, and all reasonable
expenses and disbursements of Company’s counsel relating to such “Blue Sky”
matters and relating to the Offering shall be paid by the Company.

 

C.

To apply the net proceeds of the Offering as described in the Offering
Documents.

D.           To comply with the terms of the Subscription Agreements, Common
Stock and Placement Agent Warrants including, without limitation, the
registration rights provisions thereof.

E.           To issue to Placement Agent or its designees, at the Closing, the
Placement Agent Warrants and provide for registration by the Company of the
Placement Agent Shares issuable upon the exercise thereof as set forth in the
Placement Agent Warrants.

F.            To keep available out of its authorized and designated common
stock, solely for the purpose of issuance and exercise of the Placement Agent
Warrants, such number of Placement Agent Shares.

G.           For a period of three years from the date hereof in the event the
Company shall undertake any private or public offering of the Company's
securities, the Company will grant the Placement Agent a right to participate
the next offering(s) on a pro rata basis equal to the percentage of securities
sold by the Placement Agent in this Offering. The Company shall notify the
Placement Agent at least 30 days in advance, in writing, of any proposed
offering and the

 

8

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

terms thereof. Failure of the Placement Agent to participate in any future
offering shall not waive the Placement Agent's right to participate in any
future offering(s).

6.

Indemnification.

The Company agrees to indemnify and hold harmless the Placement Agent, its
affiliates, the directors, officers and employees of the Placement Agent and its
affiliates and subagents and selected dealers, and each other person or entity,
if any, controlling the Placement Agent or any of its affiliates (collectively,
“Indemnified Persons”), from and against, and the Company agrees that no
Indemnified Person shall have any liability to the Company or its owners,
parents, affiliates, securityholders or creditors for, any losses, claims,
damages, liabilities or expenses (including actions, claims or proceedings in
respect thereof (collectively, “Actions”) brought by or against any person,
including stockholders of the Company, and the cost of any investigation and
preparation therefore and defense thereof) (collectively, “Losses”) (A) related
to or arising out of any statements or omissions made in the Offering Documents
or any exhibit thereto or the services, commitment or other obligations
undertaken or being considered by the Placement Agent in this Agreement in
connection with the sale of the Securities in the Offering (collectively,
“Placement Agent’s Role”), and claims relating to any finders or origination
fees, except that the indemnification shall not apply to the Losses of an
Indemnified Person that are determined by a court of competent jurisdiction in a
final judgment not subject to appeal to have resulted from the bad faith or
gross negligence of such Indemnified Person or to Losses arising out of a claim
under subsection (A) under this section as to an alleged omission from or
misstatement in, the Offering Documents or any exhibit thereto if either (i) at
or prior to the execution of a Subscription Agreement the copy of the Memorandum
and exhibits were not sent or delivered to the subscriber or (ii) the alleged
untrue statement was corrected or the omission of a material fact alleged was
contained in a supplement or amendment to the Memorandum was delivered to the
subscriber prior to the written acceptance of the subscriber’s Subscription
Agreement by the Company.

Promptly after receipt by an Indemnified Person (each an “indemnified party”)
under this Section 6 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 6, notify in writing the indemnifying
party of the commencement thereof, however, that no delay on the part of the
indemnified party in notifying the indemnifying party shall relieve the
indemnifying party from any obligation hereunder unless the indemnifying party
is prejudiced by such delay. In case any such action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein, and to
the extent that it may wish, jointly with any other indemnifying party,
similarly notified, to assume the defense thereof, with counsel who shall be to
the reasonable satisfaction of such indemnified party, and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Section 6 for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that if, in the reasonable
judgment of the indemnified party, it is advisable for the indemnified party to
be represented by separate counsel, the indemnified party shall have the right
to employ a single counsel to represent the indemnified parties who may be
subject to liability arising out of any claim in respect of which indemnity may
be sought

 

9

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

by the indemnified parties thereof against the indemnifying party, in which
event the fees and expenses of such separate counsel shall be borne by the
indemnifying party. Any such indemnifying party shall not be liable to any such
indemnified party on account of any settlement of any claim or action effected
without the consent of such indemnifying party which consent shall not be
unreasonably withheld.

If such an indemnity provided for in this Agreement is unavailable or
insufficient for any Indemnified Person with respect to any Losses, then the
indemnifying party, in lieu of indemnifying such Indemnified Person, will
contribute to the amount paid or payable by such Indemnified Person as a result
of such Losses (i) in such proportion as it is appropriate to reflect the
relative benefits received by the Company on the one hand, and the Placement
Agent, on the other hand, from the Transactions, or (ii) if the allocation
provided by (i) above is not permitted by applicable law in such proportion as
is appropriate to reflect not only the relative benefits referred to in (i)
above, but also the relative fault of the Company, on the one hand, and of the
Placement Agent on the other hand in connection with statements or omissions
that resulted in Losses as well as any other relevant equitable considerations.
The relative benefits received by the Company on the one hand, and the Placement
Agent, on the other hand shall be deemed to be in the same proportion as the
total proceeds from the Transactions (net of sales commissions, but before
deducting other expenses) received by the Company bear to the commissions
received by the Placement Agent. The relative fault of the Company, on the one
hand, and the Placement Agent, on the other hand, will be determined with
reference to, among other things, whether the untrue or alleged untrue statement
of material fact or the omission to state a material fact relates to the
information supplied by the Company, on the one hand, and the Placement Agent,
on the other hand, and their relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

The Company and the Placement Agent agree that it would not be just and
equitable if contribution pursuant to this section were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.

 

THE PLACEMENT AGENT HEREBY AGREE AND THE COMPANY HEREBY AGREES, ON ITS OWN
BEHALF AND ON BEHALF OF ITS SECURITYHOLDERS, TO WAIVE ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO ANY CLAIM, COUNTER-CLAIM OR ACTION ARISING OUT OF PLACEMENT
AGENT’S ROLE OR THIS PLACEMENT AGENT AGREEMENT.

7.

Payment of Expenses.

Whether or not the Offering is successfully completed, the Company hereby agrees
to bear all of its expenses in connection with the Offering, including, but not
limited to the following: due diligence, travel, lodging, filing fees, printing
and duplicating costs, advertisements, postage and mailing expenses with respect
to the transmission of offering material, registrar and transfer agent fees,
escrow agent fees and expenses, fees of the Company’s counsel and accountants,
issue and transfer taxes, if any, “Blue Sky” counsel fees and. It is agreed that
the Company’s counsel shall perform the required Blue Sky legal services.

 

10

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

8.

Conditions of the Closing

Provided the Offering shall have been subscribed for and funds representing such
amount thereof shall have cleared, each Closing shall be held at the offices of
a Placement Agent’s counsel or such other place as mutually agreed upon by the
parties. The obligations of the Placement Agent hereunder shall be subject to
the continuing accuracy of the representations and warranties, in all material
respects, of the Company herein as of the date hereof and as of the date of the
Closing as if such representations and warranties had been made on and as of
such Closing; the accuracy on and as of the date of each Closing of the
statements of the officers of the Company made pursuant to the provisions
hereof; and the performance by the Company on and as of each Closing of its
covenants and obligations hereunder and to the following further conditions:

A.           The Company shall have completed the "Reverse Merger" as described
in the Memorandum.

B.           At or prior to each Closing, counsel for Placement Agent shall have
been furnished such documents and certificates as it may reasonably require for
the purpose of enabling it to review or pass upon the matters referred to in
this Agreement and the Offering Documents, or in order to evidence the accuracy,
completeness or satisfaction of any of the representations, warranties or
conditions herein contained.

C.           At and prior to each Closing, (i) there shall have been no material
adverse change nor development involving a prospective change in the financial
condition or operations except where such change would not have a material
adverse effect or the business activities, financial or otherwise, of the
Company from the latest dates as of which such condition is set forth in the
Offering Documents and (ii) there shall have been no material transaction, not
in the ordinary course of business, entered into by the Company which has not
been disclosed as having taken place or being contemplated in the Offering
Documents or to the Placement Agent in writing.

D.           The Offering will become qualified or be exempt from qualification
under the securities laws of the several states as contemplated by Section 5(B)
no later than the date of the Closing and no stop order suspending the sale of
the Common Stock shall have been issued, and no proceedings for that purpose
shall have been initiated or threatened.

E.           At each Closing, the Placement Agent shall have received a
certificate of the Company signed by its chief executive officer, dated as of
the date of such Closing, to the effect that the conditions set forth in
subparagraph (C) above have been satisfied and that, as of the date of such
Closing, the representations and warranties of the Company set forth herein are
true and correct.

F.            At each Closing, the Company shall have duly executed and
delivered the appropriate amount of Common Stock to the respective holders
thereof.

G.           At each Closing, the Company shall duly and validly issue the
Placement Agent Warrants in accordance with the terms thereof and hereof.

 

11

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

H.           There shall be satisfaction by the Placement Agent, in its sole
discretion, with its ongoing due diligence of the Company.

9.

Termination.

This Agreement shall terminate if a Closing does not take place on or before
seven (7) business days following the Offering Period. In the event that the
Offering is not successfully completed, then the Company shall immediately pay
to Placement Agent the amount of its out-of-pocket expenses incurred in
connection with the offer of the Securities and pay all fees of counsel to
Placement Agent, not to exceed $10,000. Upon any termination of the Offering,
all subscription documents and payments for the Securities not previously
delivered to the Purchasers thereof, shall be returned to the respective
subscribers, without interest thereon or deduction therefrom, and neither party
hereto shall have any further obligation to each other, except as specifically
provided herein.

10.

Miscellaneous.

A.           This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all which shall be deemed to be
one and the same instrument.

B.           Any notice required or permitted to be given hereunder shall be
given in writing and shall be deemed effective when deposited in the United
States mail, postage prepaid, or when received if personally delivered, sent by
overnight courier or faxed, addressed as follows:

To Newbridge:

Newbridge Securities Corporation

1451 West Cypress Creek Road, Suite 204

Fort Lauderdale, Florida 33309

Fax: (954) 337-2901

Attention: Douglas Aguililla

with a copy to:

Arnstein & Lehr LLP

2424 N. Federal Highway, Suite 462

Boca Raton, Florida 33431

Fax: (561) 322-6940

Attention: Joel D. Mayersohn, Esq.

to the Company:

Handheld Entertainment, Inc.

539 Bryant Street, Suite 403

San Francisco, California

Attention: Jeff Oscodar, CEO

 

 

12

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

with a copy to:

 

Niesar Curls Bartling, LLP

 

 

90 New Montgomery Street, Ste 900

 

San Francisco, CA 94105

 

 

Fax: 415-882-5400

 

 

Attn: Gerald V. Niesar, Esq.

 

 

or to such other address of which written notice is given to the others.

C.           This Agreement shall be governed by and construed in all respects
under the laws of the State of Florida, without reference to its conflict of
laws rules or principles. Any suit, action, proceeding or litigation arising out
of or relating to this Agreement shall be brought and prosecuted in any Florida
State court sitting in the County of Broward, Florida and any Federal court
sitting in the Southern District of the State of Florida. The parties hereby
irrevocably and unconditionally consent to the jurisdiction of each such court
or courts located within the State of Florida and to service of process by
registered or certified mail, return receipt requested, or by any other manner
provided by applicable law, and hereby irrevocably and unconditionally waive any
right to claim that any suit, action, proceeding or litigation so commenced has
been commenced in an inconvenient forum.

D.           This Agreement and the other agreements referenced herein contain
the entire understanding between the parties hereto with respect to the subject
Offering and may not be modified or amended except by a writing duly signed by
the party against whom enforcement of the modification or amendment is sought.
The terms and conditions of any other agreement between the Company and
Placement Agent are hereby terminated, and specifically the letter of intent
between the Placement Agent and the Company, as well as any other any other
prior agreement or understanding not set forth herein between the Company and
the Placement Agent are hereby terminated, voided and made null.

E.            If any provision of this Agreement shall be held to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision of this Agreement.

F.            Covenants, representations, warranties, undertakings, etc. that
are intended to be made by the issuer of the securities, assume the completion
of the Reverse Merger as contemplated in the Memorandum.

 

13

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

HANDHELD ENTERTAINMENT, INC.

 

By:     /s/ Jeffrey Oscodar                              

Name:      Jeffrey Oscodar                              

Title:        Chief Executive Officer                  

NEWBRIDGE SECURITIES CORPORATION

 

By:       /s/ Douglas K. Aguililla                          

 

Name: Douglas K. Aguililla                         

 

Title: Director of Investment Banking     

 

 

 

 

 

 

14

 

 

 

 

 

 

 

 

 

 